MANDATE
                      Case
                   Case     19-550, Document
                        1:18-cv-11657-ER     82, 12/20/2019,
                                          Document           2735549,
                                                     119 Filed        Page1
                                                               12/20/19 Pageof 13 of 3
                                                                                                   N.Y.S.D. Case #
                                                                                                   18-cv-11657(ER)

     19-550-cv
     Christa McAuliffe Intermediate School PTO, Inc., et al v. Bill de Blasio, et al

                                          UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed
     on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
     Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
     document filed with this Court, a party must cite either the Federal Appendix or an
     electronic database (with the notation “summary order”). A party citing a summary order
     must serve a copy of it on any party not represented by counsel.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
     on the 20th day of December, two thousand nineteen.

     PRESENT:             JOSÉ A. CABRANES,
                          JOSEPH F. BIANCO ,
                                        Circuit Judges,
                          CHRISTINA REISS                                                              Dec 20 2019
                                        District Judge.*


     CHRISTA MCAULIFFE INTERMEDIATE SCHOOL PTO,
     INC., CHINESE AMERICAN CITIZENS ALLIANCE OF
     GREATER NEW YORK, ASIAN AMERICAN COALITION
     FOR EDUCATION, PHILLIP YAN HING WONG, YI
     FANG CHEN, AND CHI WANG,

                                     Plaintiffs-Appellants,                            19-550-cv

                                     v.

     BILL DE BLASIO, IN HIS OFFICIAL CAPACITY AS
     MAYOR OF NEW YORK, AND RICHARD A. CARRANZA,
     IN HIS OFFICIAL CAPACITY AS CHANCELLOR OF THE
     NEW YORK CITY DEPARTMENT OF EDUCATION,

                                     Defendants-Appellees.



          *
          Judge Christina Reiss, of the United States District Court for the District of Vermont, sitting by
     designation.

                                                                           1

MANDATE ISSUED ON 12/20/2019
             Case
          Case     19-550, Document
               1:18-cv-11657-ER     82, 12/20/2019,
                                 Document           2735549,
                                            119 Filed        Page2
                                                      12/20/19 Pageof 23 of 3




FOR PLAINTIFFS-APPELLANTS:                                    CHRISTOPHER M. KIESER, Joshua P.
                                                              Thompson, Wencong Fa, Oliver J.
                                                              Dunford, Glenn E. Roper, Pacific Legal
                                                              Defense Foundation, Sacramento, CA.

FOR DEFENDANTS-APPELLEES:                                     JOHN MOORE (Richard Dearing, Deborah
                                                              A. Brenner, on the brief) for Zachary W.
                                                              Carter, Corporation Counsel of the City
                                                              of New York, New York, NY.

       Appeal from an order of the United States District Court for the Southern District of New
York (Edgardo Ramos, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is, on the
basis of the record to date, AFFIRMED.

        We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        First, the organizational plaintiffs bringing this appeal do not have standing to assert claims
under 42 U.S.C. § 1983 on behalf of their members. See Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir.
2011). “[W]e have ‘interpret[ed] the rights [§ 1983] secures to be personal to those purportedly
injured.’” Id. (quoting League of Women Voters of Nassau Cnty. v. Nassau Cnty. Bd. of Supervisors, 737 F.2d
155, 160 (2d Cir. 1984)).

         Second, even if the organizations have standing to assert claims on their own behalf, they have
not demonstrated an injury sufficient to secure injunctive relief, since their purported injury—
expenditure of monetary resources on advocacy against the City’s change to its specialized high
school admissions process—is entirely retrospective. As we have noted, in order to secure
“injunctive or declaratory relief,” plaintiffs “cannot rely on past injury to satisfy the injury
requirement but must show a likelihood that [they] will be injured in the future.” Deshawn E. by
Charlotte E. v. Safir, 156 F.3d 340, 344 (2d Cir. 1998).




                                                     2
             Case
          Case     19-550, Document
               1:18-cv-11657-ER     82, 12/20/2019,
                                 Document           2735549,
                                            119 Filed        Page3
                                                      12/20/19 Pageof 33 of 3




                                          CONCLUSION

         Due to concerns of timeliness, the mandate shall issue forthwith and shall not prejudice
plaintiffs in the filing of a renewed petition for a preliminary injunction, or in applications for
expedited discovery, including depositions of relevant officials. In the interest of judicial economy,
subsequent appeals shall be referred to this panel.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3
